DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MARYLAND
                                               NORTHERN DIVISION

            LAW OFFICES OF MARK J. MUFFOLETTO, )
            LLC                                )
                                               )
                     Plaintiff,                )
                                               )
            v.                                 )                                    1:21-cv-00116-DKC
                                               )
            AMERICAN RECOVERY SERVICE          )
            INCORPORATED                       )
                                               )
                     Defendant.                )

                                       AFFIDAVIT OF JAMES P. GARRETT, ESQ.

                     I, James P. Garrett, after having been duly sworn, say as follows based upon my personal

            knowledge:

                     1.      I am over eighteen years of age and I am competent to testify as to the facts stated

            herein based upon personal knowledge.

                     2.      I am a citizen and a resident of the State of California.

                     3.      I am an employee of American Recovery Service Incorporated (hereafter “ARSI”).

                     4.      I am a licensed attorney.

                     5.      I have worked for ARSI since the middle of 2012.

                     6.      I have served as General Counsel to ARSI for approximately three years.

                     7.      I am familiar with the records authored by and received by ARSI in the regular

            course of business.

                     8.      ARSI is a California corporation registered to do in business in Maryland.

                     9.      ARSI is in the business of assisting clients collect money due to them.

                     10.     As part of ARSI’s business, we contract with law firm to provide collection
DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




            services.

                     11.     ARSI seeks to protect all of its clients by ensuring that collection attorneys handling

            claims are fully complying with a host of laws, including the Fair Debt Collection Practices Act,

            the Fair Credit Reporting Act, and the Telephone Consumer Protection Act.

                     12.     A written contract requiring such compliance is essential to ARSI.

                     13.     ARSI would never seek to work with an attorney without an express written

            contract.

                     14.     ARSI strives to properly and accurately track and report all funds paid for federal

            and state tax purposes.

                     15.     ARSI would never intentionally pay funds to one entity that were reported to be

            paid to a different entity.

                     16.     Attorney Mark J. Muffoletto has been a member of law firms that ARSI has

            assigned cases for collection on behalf of ARIS’s clients.

                     17.     ARSI entered into a contract entitled Forwarding Attorney Agreement dated

            September 13, 2017 with non-party Amos, Muffoletto & Mack, LLC.

                     18.     A copy of the Forwarding Attorney Agreement dated September 13, 2017 was

            attached to an affidavit submitted by Mr. Muffoletto under seal as Exhibit 1.

                     19.     ARSI did not enter into an express written contract with attorney Mark J.

            Muffoletto individually.

                     20.     On September 13, 2017, ARSI did not enter into an express written contract with

            Law Offices of Mark J. Muffoletto, LLC.

                     21.     ARSI primarily dealt with attorney Mark J. Muffoletto with respect to collection

            services provided by non-party Amos, Muffoletto & Mack, LLC.



                                                               2
DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




                     22.     Mark J. Muffoletto sent an email on June 30, 2020 at 6:31 p.m. to various

            employees of ARSI that stated verbatim in pertinent part:

                     As many of you know, our family law department is now Of Counsel and we have
                     resumed using our former name. Our firm Name is once again, Law Offices of
                     Mark J. Muffoletto, LLC. Please change our name in your systems and advise if
                     you need the Tax ID again.

                     All contact information, distribution lists and collection personnel remain the same.

                     23.     A copy of the June 30, 2020 email from Mark J. Muffoletto to ARSI employees

            was attached to an affidavit submitted by Mr. Muffoletto under seal as Exhibit 2.

                     24.     ARSI relied upon the statements in the email and believed them to be true.

                     25.     ARSI reasonably relied upon the statements in the email because it had a

            relationship for years with Mark J. Muffoletto and expected the attorney to be honest and

            forthright.

                     26.     Furthermore, ARSI knew that Mark J. Muffoletto is a licensed Maryland attorney

            who had a legal duty under Maryland Attorneys’ Rules of Professional Conduct Rule 19-304.1 not

            to make a false representation.

                     27.     Mark J. Muffoletto sent an email dated December 3, 2020 at 10:11 AM addressed

            to me at my ARSI email address.

                     28.     A copy of this email is attached to this affidavit as Exhibit A (submitted under seal).

                     29.     In that December 3, 2020 email, Mark J. Muffoletto stated, “Candidly, much of

            what is asked is not even required by the alleged contract that I believe you are referencing in your

            emails, unless there is another that I have not seen.”

                     30.     In that December 3, 2020 email, Mark J. Muffoletto also stated, “We are not

            acknowledging or admitting the existence of a written contract, nor are we waiving any claims or

            rights against Amex or ARSI, including but not limited to UD and DSC accounts previously taken

                                                               3
DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




            from us or taken in the future or waiving ARSI negligence.”

                     31.     These two statements caused surprise and confusion for me and for ARSI because

            the statements appeared to be challenging either the existence or the applicability of the

            Forwarding Attorney Agreement dated September 13, 2017.

                     32.     Up to and until December 8, 2020, ARSI believed the statements in the June 30,

            2020 email that “we have resumed using our former name. Our firm Name is once again, Law

            Offices of Mark J. Muffoletto, LLC.”

                     33.     I requested other counsel for ARSI to investigate the claims of the June 30, 2020

            email.

                     34.     As of December 8, 2020, ARSI learned that the Law Offices of Mark J. Muffoletto,

            LLC was formed on June 20, 2001 and registered on June 21, 2001.

                     35.     As of December 8, 2020, ARSI learned that Law Offices of Mark J. Muffoletto,

            LLC entered forfeiture on October 2, 2009 for failing to file property return for 2008.

                     36.     As of December 8, 2020, ARSI learned that Law Offices of Mark J. Muffoletto,

            LLC did not file Articles of Reinstatement until November 3, 2010.

                     37.     As of December 8, 2020, ARSI learned that Law Offices of Mark J. Muffoletto,

            LLC entered forfeiture a second time on October 1, 2012 for failing to file property return for

            2011.

                     38.     As of December 8, 2020, ARSI learned that Amos & Muffoletto, LLC was formed

            on June 18, 2011.

                     39.     As of December 8, 2020, ARSI learned that Amos & Muffoletto, LLC changed its

            name to Amos, Muffoletto & Mack, LLC effective April 1, 2016.




                                                             4
DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




                     40.     As of December 8, 2020, ARSI learned that Amos, Muffoletto & Mack, LLC filed

            to change its name to Amos & Muffoletto, LLC on or about December 29, 2017, which was

            effective as of January 1, 2018.

                     41.     As of December 8, 2020, ARSI learned that Law Offices of Mark J. Muffoletto,

            LLC did not file (second) Articles of Reinstatement until June 9, 2020.

                     42.     As of December 8, 2020, ARSI learned that the charter number for Law Offices of

            Mark J. Muffoletto, LLC is W06362289.

                     43.     As of December 8, 2020, ARSI learned that the charter number for Amos &

            Muffoletto, LLC is W14176606.

                     44.     As of January 7, 2021, ARSI learned that Amos & Muffoletto, LLC remains an

            existing Maryland entity that is still operating and has a Certificate of Good Standing as of January

            7, 2021.

                     45.     Section 20.3 of the Forwarding Attorney Agreement governs assignments, which

            are not permitted without prior written consent.

                     46.     No assignment was ever sought by Amos & Muffoletto, LLC.

                     47.     No assignment was consented to ARSI at any time, much less prior to June 30,

            2020.

                     48.     The course of conduct after June 30, 2020 in which ARSI was working with Law

            Offices of Mark J. Muffoletto, LLC was done under the false representation that Law Offices of

            Mark J. Muffoletto, LLC was the same entity as Amos & Muffoletto, LLC.

                     49.     As a result of the fraudulent email Law Offices of Mark J. Muffoletto, LLC illicitly

            obtained and/or withheld several months of contingency fees from ARSI without an express

            written contract.



                                                               5
DocuSign Envelope ID: FFD6C41D-7C9F-4A29-BB99-047C0D674B92




                     50.     ARSI’s lack of knowledge of the swap of entities rather than a purported name

            change is further evidenced in the reply email from ARSI employee Kurt Taylor on July 1, 2020,

            “Got the full name back on the office door. Nice!!”

                     51.     ARSI’s lack of knowledge of the swap of entities rather than a purported name

            change is further evidenced in the reply email from ARSI employee Jenessa C. Heckathorne on

            July 1, 2020, “Firm name has been updated in CUBS.”

                     52.     While ARSI did continue to function and do business with Law Offices of Mark J.

            Muffoletto, LLC for several months as it did with A&M, it was under a false pretense, and no

            modification could have been formed between MJM and ARSI.

                     52.     As General Counsel of ARSI, had I known that there was a proposed change of

            entities, I would have made sure that either a new contract or proper assignment of the prior

            contract was negotiated and on record.




                     FURTHER THE AFFIANT SAYETH NOT.


                     I declare under penalty of perjury that the foregoing is true and correct.


                                              _______________________________________
                                              James P. Garrett




                                                               6
